EXHIBIT 10.1

 

Registration number No. 2963 dated «16» January, 2009

 

 

 

 

ADDENDUM # 7

to the Contract # 482, dated 09.06.2000

 

For exploration of hydrocarbon raw materials at “Aksaz –Dolinnoye- Emir” area in
Tubkaragan district of Mangystau region

 

between

 

THE MINISTRY OF ENERGY AND MINERAL RESOURCES OF THE REPUBLIC OF KAZAKHSTAN

 

(the Competent authority)

 

and

 

LIMITED LIABILITY PARTNERSHIP

 

"EMIR -OIL"

 

(Contractor)

 

 

 

 

 

 

 

 

 

Astana city, 2009

 

 



 

--------------------------------------------------------------------------------

The present Addendum #7 to the Contract # 482, dated 09.06.2000 for exploration
of the hydrocarbon raw materials at “Aksaz –Dolinnoye- Emir” area in Tubkaragan
district of Mangystau region has been concluded on January “16”, 2009 between
the Ministry of energy and mineral resources of the Republic of Kazakhstan
(hereinafter referred to as the “Competent Authority”) and the Limited Liability
Company “Emir-Oil” (hereinafter referred to as the “Contractor”.)

WHEREAS:

 

In connection with the issue of the new Code of the Republic of Kazakhstan on
December 10, 2008 “On taxes and other compulsory payments to the budget” (Tax
Code), which provides for cancellation of tax treatment stability provisions
under the Contract.

 

The Competent Authority and the Contractor have come to the agreement to make
the following changes and supplements to the Contract:

 

Clause 1.18. of Section 1 of the Contract shall be stated in the following
wording "Tax legislation means the Code of the Republic of Kazakhstan dated
December 10, 2008 “On taxes and other compulsory payments to the budget”

 

Section 16 “Taxation” of the Contract shall be stated in the following wording:

 

16.1. Contractor shall be obliged to pay taxes and other compulsory payments to
the budget in accordance with the Tax legislation of the Republic of Kazakhstan
effective by the moment of obligation occurrence on their payment.

 

16.1.1. SUBSCRIPTION BONUS

Contractor should pay a subscription bonus in the amount of 200 000 (two hundred
thousand) dollars USA.

 

16.2. Customs payments and duties

Contractor shall be obliged to pay customs payments in accordance with the
Customs legislation of the Republic of Kazakhstan, effective on the day of
customs declaration acceptance.

 

16.3. Transfer price formation.

In case of variance of price applied at settlement of transactions, from the
market price, state authorities, accomplishing control at application of
transfer prices shall be entitled to correct the objects of taxation in
accordance with the legislation on state control at application of transfer
prices.

 

 



 

--------------------------------------------------------------------------------

16.4. Pension fund scheme and social deductions

Contractor shall deduct and transfer into accumulating pension funds compulsory
pension contributions of its employees in accordance with the legislation of
pensions provision as well as shall be liable for the completeness of deduction
and timeliness of payment of social deductions to the State Social Insurance
Fund in accordance with the legislation on compulsory social insurance effective
on the moment of obligations occurrence on them.

 

16.5. Punitive measures

16.5.1. Punitive measures and penalty fees for violation of the Tax legislation
shall be applied in accordance with the State legislation effective on the
moment of violation admission.

 

16.5.2. Punitive measures on payments of non-tax nature shall be applied in the
amounts, provided for by the State legislation current on the moment of
violation admission.

 

Other clause of the Contract, including all appendices to it, changes and
supplements to it, not affected by the present Changers and Supplements shall be
left unchanged and shall retain their legal force in full volume.

 

The present Addendum #7 shall be an integral part of the Contract # 482 dated
June 09, 2000 and shall become effective from 01.01.2009.

 

The present Addendum have been signed on January 16, 2009.

 

 

the Ministry of Energy and Mineral Resources of the Republic of Kazakhstan

 

/s/ A. Batalov

Executive Secretary

“Emir-Oil” Limited Liability Company

 

 

/s/ T. Tolmakov

General Director

 

 

 

 



 

 